Citation Nr: 1645209	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2010, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

In October 2011, October 2014 and February 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  As noted below, AOJ substantially complied with the remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  VVA contains a September 2014 Informal Hearing Presentation and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

Hepatitis C was not incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board notes that liver cirrhosis is a chronic disease and subject to the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b).  38 C.F.R. § 3.309 (d).  The evidence does not show that the claimed hepatitis C encompasses cirrhosis; therefore, further consideration of presumptive service connection and the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).  

With respect to disability, the term "service-connected" means that such disability was incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101 (16).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301see also VAOPGPREC 2-97 (January 16, 1997).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301 (d).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the service connection claim.

The Veteran contends that he acquired hepatitis C while on active duty by coming into contact with raw sewage through his job in aircraft sewer disposal.  He submitted statements from two fellow service members in June 2010 attesting that their in-service jobs consisted of removing trash and human waste while servicing aircraft.  They described the lack of protection they were provided and their exposure to hazardous waste.  The Board will concede that the Veteran was exposed to raw sewage while in service, although the extent of which remains unknown.  

The Veteran's July 1986 entrance examination shows no indication of any hepatitis disorder to include hepatitis C.  A February 1990 mental health evaluation notes that the Veteran had been referred for an alcohol evaluation after a DWI off-base with a blood alcohol level of .13.  The plan was to refer him for further consultation with a clinical social worker.  This was completed and no diagnosis was given.  Service treatment records also include a February 1991 consultation which notes that the Veteran had a history of increased alcohol use and a recent chemical profile showed somewhat elevated liver function tests.  It was noted that the results were discussed with the Veteran and their implications explained.  The treatment note stated that the Veteran was separating from the Air Force and was advised to discontinue alcohol.  A February 1991 separation examination report notes that the Veteran had an abnormal liver function test.  The summary of defects and diagnoses included: rule out alcohol liver disease acute vs. chronic; and rule out alcohol abuse or dependence.  A clinical note at separation shows that the Veteran had previous abnormal liver function tests in November and December 1990 and was told by the blood bank not to donate blood.  Moreover, he had a history of alcohol abuse from age 13 to age 19, and no history of sexually transmitted disease, hepatitis B, or blood transfusions.  He was diagnosed with probable alcohol related liver disease and rule out alcohol abuse or dependence.  It was noted that the Veteran was scheduled for separation and did not want to delay the process and that he had a strong odor of alcohol on his breath. 

Post-service VA and private treatment records from 2007 show diagnoses of hepatitis C and alcohol abuse.

The Veteran has submitted a blood donation screening test result from the American Red Cross dated January 2008, which notes a blood donation date of May 1990.  The results section states that the Veteran had a positive reaction to "Antibodies to hepatitis C Virus."  He tested negative to hepatitis B surface antigen.  The report states that a "positive screening test alone is not diagnostic" and "[a]dditional testing is performed to give donors a more accurate interpretation of their health status."

The Veteran was afforded a VA examination in November 2011, where he denied all common hepatitis C risk factors including blood transfusions, shared needles and sexual contact.  The examiner opined that the Veteran's hepatitis C was not incurred in or caused by the claimed in service event.  She noted the diagnosis of hepatitis C in 1990 during service, but stated that exposure to raw sewage is not a recognized medical causing factor for hepatitis C infection.  She then explained that hepatitis C is not food or water borne, or transmitted by a fecal oral route, but rather is spread when a person comes in contact with contaminated blood, through blood transfusions, shared needles, sexual contact, etc.  She further explained that in more than 40 percent of all cases the infected individuals cannot identify a source for their infection and it is believed that most of those are due to known risk factors.  However, in more than 10 percent of all cases, no risk factor can be identified and that there are clearly other as yet unidentified modes of transmission.  The Board found this opinion inadequate as the examiner did not adequately address the positive hepatitis C antibodies noted during service or whether the hepatitis C may have existed prior to service; the case was remanded for another etiology opinion.  See October 2011 Board Remand.

The Veteran was then afforded a VA examination in March 2015 and a different examiner concluded that the Veteran's hepatitis C did not pre-exist his entry into the military.  The examiner also reiterated the previous opinion that the Veteran's hepatitis C was less likely than not incurred in or caused by exposure to raw sewage during service.  The Board also found this opinion to be of limited probative value.  Although the examiner referred to the Veteran's February 1991 separation physical which was silent for diagnosis of hepatitis C and a January 2008 report from the Red Cross indicating that the Veteran's blood donation was positive for hepatitis C antibodies, she did not otherwise explain the rationale for her opinion, particularly in the face of documented in-service findings of abnormal liver function tests (in October 1990, December 1990 and February 1991).  In addition, the examiner also overlooked the pertinent medical records which document the Veteran's history of abnormal liver function tests and the presence of positive hepatitis C antibodies during service.  The Board remanded the case for another etiology opinion.  See February 2016 Board Remand.

The Veteran was most recently provided a VA examination in March 2016 (with a May 2016 VA addendum from the March 2015 VA examiner).  After reviewing the Veteran's claims file the March 2016 VA examiner concluded that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that review of current medical literature regarding epidemiology and risk factors for hepatitis C does not show that exposure to raw sewage is a possible cause of hepatitis C.  She stated that the hepatitis C virus can be transmitted parenterally (non-topically, to include via injection) and via placenta.  

The VA examiner considered that the Veteran's service treatment records, which show that he had alcohol abuse and that his abnormal liver function tests were due to his alcoholism.  She noted that the post-service private medical records also indicate that the Veteran's liver disease is due to alcohol.  The VA examiner considered the 2008 Red Cross letter, and noted that it only stated the Veteran had an abnormal liver function test, for which there are many causes.  She noted that the most common causes are viral hepatitis and alcohol abuse.  She further noted that the Veteran had tested non-reactive to hepatitis B and that testing for hepatitis C first became available in 1992.  She indicated that the Veteran first tested positive for hepatitis C in 2007 with a viral load of 295,000.  She noted that he was again tested in 2011 but this time the hepatitis C RNA was undetectable.  She stated that this means he probably cleared the virus.  The VA examiner noted that the Veteran has had normal liver function tests since September 2011.  The examiner noted that the Veteran was never treated for hepatitis.

In a May 2016 addendum opinion, the March 2015 VA examiner noted her agreement with the March 2016 opinion that the Veteran's hepatitis C was not related to his military service.  

The Board finds that the evidence of record does not support a finding of service connection for hepatitis C.
 
The Board finds the March 2016 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's hepatitis C and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's hepatitis C was related to service.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the March 2016 VA examiner's expertise or the rationale given.  There is no medical opinion to the contrary.  In fact, a May 2016 VA opinion concurs with this opinion.

The March 2016 VA examiner specifically considered the 1990 screening from the Red Cross and noted that it only stated the Veteran had an abnormal liver function test, for which there are many causes.  She noted that the most common causes are viral hepatitis and alcohol abuse.  The screening report itself states that a "positive screening test alone is not diagnostic" and additional testing would be required.  The March 2016 VA examiner attributed the elevated liver function tests in service to alcoholism, rather than viral hepatitis.  (Parenthetically, any diagnosis of alcoholic hepatitis, as opposed to viral hepatitis C, would be considered willful misconduct.  It cannot be considered an in-service event for service connection purposes.  38 C.F.R. § 3.301 (b), (c)(2).)  Again, there is no medical opinion to the contrary.

The Board has also considered the statements from the Veteran attributing his hepatitis C to service, to include exposure to raw sewage therein.  The Veteran is competent to describe readily observable symptoms associated with hepatitis C, to include nausea and fatigue; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).. His statements have been considered.  However, their probative weight is limited as explained below.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  Determining the onset of hepatitis C is a complex medical question due to the longitudinal nature of the disease, generalized symptoms that may be associated with many medical conditions and the non-observable aspects of the disease process that can only be confirmed by clinical laboratory studies.  Due to this medical complexity, a report from an individual with education and clinical expertise in liver disease treatment would be entitled to greater probative weight than any reports from a non-expert.  Id.   A clinical expert also has the ability to furnish reports based upon objective, unbiased observations.  In this case, the Veteran is not shown to possess any expertise in liver disease and his lack of expertise diminishes the probative weight of his nexus assertions.  His reports are further constrained by their inherently subjective nature and personal interests in the claim.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  He does not identify a specific in-service hepatitis risk factor (i.e. instance of blood transfusion or tattoo) or rule out possible post-service risk factors.  In sum, the Board finds the Veteran's nexus assertions for hepatitis C to have minimal probative value.  Id.; Caluza, 7 Vet. App. at 510-511.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hepatitis C, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the Veteran service connection claim he has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's VVA and VBMS electronic claims files.  

Next, the Veteran was initially afforded VA examinations in November 2011 and March 2015.  The Board remanded the claim in October 2014 and February 2016 after determining these examinations were inadequate.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the March 2016 VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions regarding the etiology of his claimed hepatitis C.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in October 2011, October 2014, and February 2016.  All those actions were accomplished, and there has been substantial compliance with the  BVA Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Discussion of the Veteran's June 2010 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and etiology of his hepatitis C.  Following the hearing, the case was remanded based on information discussed at the hearing.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


